PER CURIAM.
Petition for writ of error coram nobis filed herein by Herbert E. Sias, an inmate of the Montana State Prison, appearing pro se.
Petitioner avers that he is of Indian blood, an enrolled member of the Confederated Salish and Kootenai Tribes of the Flathead Indian Reservation, and a ward of the Federal Government. He further alleges that he was charged and convicted of the crime of accomplice to armed robbery in the District Court of Missoula County.
Petitioner makes the same contentions and cites the same authority as set forth by James H. Irvine in In re Petition of Irvine, 140 Mont. 611, 374 P.2d 111, this day decided by this Court and what is said therein has application here.
Investigation discloses that the crime with which petitioner was charged was committed in the community of Seeley Lake, many miles away from the Reservation.
Since the petition discloses no grounds for issuance of the *613writ we dispense with our practice of referring it to the District Court and order it dismissed.
It is so ordered.